Citation Nr: 0424960	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-01 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.	Whether new and material evidence to reopen a claim for 
service connection for varicose veins, right leg, on a direct 
basis, has been received.

2.	Service connection for varicose veins, right leg, claimed 
as secondary to service-connected varicose veins, left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1971.     

By a June 1993 decision, the RO denied the veteran's original 
claim for service connection for varicose veins, right leg, 
on a direct basis.  The veteran was notified of the denial of 
the claim in July 1993, but did not appeal.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision in which 
the RO denied the veteran's petition to reopen a claim for 
service connection for varicose veins, right leg, on a direct 
and secondary basis, and also denied a claim for service 
connection for bilateral hearing loss.  The veteran filed a 
notice of disagreement (NOD) in July 2001 with respect to the 
May 2001 rating decision, and a statement of the case (SOC) 
was issued in October 2002.  The veteran filed a substantive 
appeal in December 2002, in which she indicated that she was 
only appealing the RO's denial of the petition to reopen her 
claim for service connection for varicose veins, right leg, 
on a direct and secondary basis.

In April 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.    

The Board's decision denying the veteran's petition to reopen 
the claim for service connection for varicose veins, right 
leg, on a direct basis, is set forth below.  The claim for 
service connection for varicose veins, right leg, as 
secondary to service-connected varicose veins, left leg, (as 
well as the Board's rationale regarding its characterization 
of this claim), is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on her part, is 
required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.	No new evidence associated with the claims file since the 
June 1993 denial, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for varicose veins, right 
leg, on a direct basis.   


CONCLUSIONS OF LAW

1.	The RO's June 1993 denial of service connection for 
varicose veins, right leg, on a direct basis, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).

2.	As evidence received since the RO's June 1993 denial is 
not new and material, the veteran's claim for service 
connection for varicose veins, right leg, on a direct basis, 
is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a)   (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen her claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  

In any event, as some duties are nonetheless owed the 
veteran, the Board determines that all notification and 
development action needed to render a fair decision on the 
issue on appeal has been accomplished.  

Through the October 2002 SOC and the RO's letter of May 2003, 
the RO notified the veteran and her representative of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, the veteran was 
given the opportunity to respond.  Thus, the Board finds that 
the veteran and her representative have received sufficient 
notice of the information and evidence needed to support the 
claim, and have been afforded various opportunities to 
present evidence and argument in support of her claim. 

In its May 2003 letter, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records, employment 
records, or other federal records, as well as requested that 
the veteran submit any additional evidence in her possession.  
The RO also specifically requested that the veteran provide 
any recent medical reports showing findings, diagnosis, or 
treatment following military service for varicose veins in 
the right leg.  Additionally, the RO invited the veteran to 
identify all dates of pertinent medical treatment during 
military service, and to submit any relevant statements from 
individuals who knew the veteran during her service.  Through 
this letter, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the October 2002 SOC 
explaining what was needed to substantiate the claim, within 
approximately one year of the veteran's July 2001 NOD of the 
May 2001 rating decision on appeal, and the veteran was 
subsequently afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its May 2003 letter; the veteran has not provided 
any other information in response as to pertinent treatment 
records or other evidence that has not yet been obtained.  
The Board also points out that in a December 2002 statement 
the veteran indicated that she had no further evidence to 
submit in support of her claim.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Moreover, there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained 
treatment records from the Puget Sound Health Care System 
(HCS) in Seattle, Washington dated from May 1996 to April 
2003, and has afforded the veteran the opportunity to present 
testimony in support of her claim at a Board hearing.  The 
veteran has also been given opportunities to submit evidence 
to support her claim, and has not submitted any additional 
medical evidence.  Significantly, neither the veteran nor her 
representative have identified, and the record does not 
otherwise indicated, any existing pertinent evidence that has 
not been obtained.  As previously noted, the veteran also 
indicated in a December 2002 statement that she had no 
further evidence to submit.  Hence, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.	Analysis of Petition to Reopen

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by service.  38 C.F.R. §§ 3.102, 3.303(d).    

As indicated above, in a June 1993 decision, the RO denied 
service connection for varicose veins, right leg, on a direct 
basis.  Evidence considered at that time consisted of service 
medical records (SMRs), and a November 1992 VA examination 
during which the veteran was diagnosed with varicose veins in 
both of her legs.  Based on a review of the evidence, the RO 
concluded that the veteran's varicose veins in her right leg 
were not shown in service, and thus the criteria for service 
connection for this disability were not met.  The veteran did 
not appeal the denial.  That decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  

The present claim was initiated in December 1999.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the December 
1999 date of the claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
was the RO's June 1993 denial of service connection.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the June 1993 denial 
in this case includes VA treatment records from the Puget 
Sound HCS dated from May 1996 to April 2003, VA examinations 
dated April 2000 and December 2002, and a transcript of the 
veteran's April 2004 Board hearing.  

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds, however, that this 
evidence is not "material" for purposes of reopening the 
claim for service connection.  

The newly submitted evidence documents the veteran's present 
symptoms of and treatment for varicose veins in her right 
leg, however, it does not demonstrate either that the 
veteran's present condition was in any respect incurred in or 
aggravated by service.  Treatment records from the Puget 
Sound HCS first document the veteran's condition of varicose 
veins in the right leg in February 1998, and thereafter refer 
to her treatment for this condition.  On VA examination in 
April 2000, the veteran was diagnosed with venous 
varicosities of the lower extremities, mild in appearance but 
symptomatic with bilateral leg achiness with prolonged 
standing; however, the examiner did not set forth any opinion 
or findings as to the possible etiology of this condition, to 
include whether it was due to any incident of service.  The 
December 2002 VA examination was limited solely to the 
evaluation of the degree of severity of the veteran's 
service-connected varicose veins in her left leg, and did not 
include any findings pertaining to varicose veins in the 
right leg.      

The remaining evidence received since June 1993 consists of 
the veteran's lay assertions, including those set forth 
during the April 2004 Board hearing.  To the extent that the 
veteran has offered this evidence in an attempt to establish 
that she currently has varicose veins in her right leg that 
are the result of her service, the Board finds that such 
evidence is not probative; hence, such evidence is not 
material to the claim under consideration.  A layperson such 
as the veteran can certainly testify about her in-service 
experiences and current symptoms; however, she is not 
competent to diagnose herself as having a disability, or to 
provide a medical opinion linking such disability to service.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Accordingly, where, as here, resolution of the issue on 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received.  Hence, the 
criteria for reopening the claim for service connection for 
varicose veins, right leg, on a direct basis, are not met, 
and the RO's June 1993 denial of service connection for this 
condition remains final.  As the veteran has not fulfilled 
her threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).



ORDER

As new and material evidence to reopen the claim for service 
connection for varicose veins, right leg, on a direct basis, 
has not been received, the appeal as to that issue is denied.


REMAND

The Board notes, initially, that the issue of service 
connection for varicose veins, right leg, as secondary to 
service-connected varicose veins, left leg, should be 
regarded as a de novo claim for secondary service connection, 
and not as a possible justification for reopening the RO's 
June 1993 denial of service connection for varicose veins, 
right leg, on a direct basis, as the RO has thus far 
considered this issue.  

In this regard, the Board notes that, in December 1999, the 
veteran filed a claim for service connection for varicose 
veins, right leg, as secondary to service-connected varicose 
veins, left leg.  In its June 2000 rating decision, instead 
of considering the issue of secondary service connection de 
novo, the RO adjudicated a petition to reopen the claim for 
service connection for varicose veins, right leg, on both a 
direct and a secondary basis.  In a May 2001 decision, the RO 
did not refer to secondary service connection, however, the 
June 2000 rating decision discussing secondary service 
connection was not yet final at the time of the veteran's 
July 2001 NOD of the May 2001 decision.  Notwithstanding the 
RO's treatment of secondary service connection, the Board 
emphasizes that this issue, in fact, involves a de novo 
claim, and separate from the petition to reopen, as the 1993 
denial of service connection was solely on a direct basis, 
and the Board has characterized the claim on appeal 
accordingly.  

The Board also points out that while the veteran's July 2001 
NOD applies as to the issue of secondary service connection, 
as well as to direct service connection, the RO has yet to 
issue an SOC as to the claim for secondary service 
connection, the next step in the appellate process.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO must furnish to the veteran and 
her representative a SOC with respect to 
the claim for service connection for 
varicose veins, right leg, as secondary 
to service-connected varicose veins, left 
leg, along with a VA Form 9 (Appeal to 
the Board of Veterans' Appeals), and 
afford them the appropriate opportunity 
to submit a substantive appeal perfecting 
an appeal on that issue.  The veteran and 
her representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate status, 
a timely appeal must be perfected (as 
regards the claim for secondary service 
connection, within 60 days of the 
issuance of the statement of the case).

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



